State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 24, 2014                      105716
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

JAMES PITTMAN,
                    Appellant.
________________________________


Calendar Date:    June 9, 2014

Before:    Lahtinen, J.P., McCarthy, Rose, Egan Jr. and Devine, JJ.

                              __________


        Michael C. Ross, Bloomingburg, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                              __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered April 19, 2012, convicting defendant
upon his plea of guilty of the crime of assault in the second
degree.

      Defendant waived indictment and agreed to be prosecuted by
a superior court information charging him with assault in the
second degree. He thereafter pleaded guilty as charged and
waived his right to appeal. In accordance with the plea
agreement, defendant was sentenced to six years in prison to be
followed by three years of postrelease supervision. Defendant
now appeals.1


    1
        Although defendant's notice of appeal misstates the date
upon which the judgment was rendered, we exercise our discretion
                              -2-                  105716

      We affirm. Defendant's valid waiver of the right to appeal
his conviction and sentence, which he does not challenge,
precludes his sole contention on appeal that his sentence is
harsh and excessive (see People v LaFleur, 111 AD3d 1025, 1025
[2013]; People v Ball, 108 AD3d 871, 871-872 [2013]).

      Lahtinen, J.P, McCarthy, Rose, Egan Jr. and Devine, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court




to overlook the inaccuracy and treat the notice as valid (see CPL
460.10 [6]).